Citation Nr: 1133473	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-10 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for removal of abscessed teeth, including for purposes of VA outpatient treatment.

2. Entitlement to an increased rating for hemorrhoids, currently evaluated as          10 percent disabling.

3. Entitlement to an increased rating for severe flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1965.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied entitlement to the benefits sought.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this proceeding is on file. During the hearing, the Veteran withdrew from appellate consideration claims for increased ratings of scars of the right shin, fourth toe, right thigh and right elbow. See 38 C.F.R. § 20.204 (2010). 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In December 2009, the Board considered this case, denying a claim then pending for entitlement to a temporary total convalescence rating due to treatment for a service-connected right thumb disability. The remaining matters were remanded for further development, and have since returned for appellate disposition. 

The issue of an increased rating for a right thumb disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify             the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the removal of teeth nos. 24 and 25 was occasioned by an incident of in-service dental trauma. 

2. The Veteran's service-connected hemorrhoids do not involve persistent bleeding with secondary anemia or fissures.


CONCLUSIONS OF LAW

1. The criteria are met for service connection for abscessed teeth, for purposes of VA outpatient treatment. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)      (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2010).
2. The criteria are not met for a higher evaluation than 10 percent for hemorrhoids. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

With regard to the claim for service connection for a dental disability, as indicated below the Board is granting this benefit sought at least insofar as eligibility for VA outpatient treatment. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, as to the claim for increased rating for hemorrhoids, through VCAA notice correspondence dated from January 2005 and April 2008, the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under the Pelegrini II decision pertaining to the claim for entitlement to a temporary total disability rating. The February 2006 Statement of the Case (SOC) explained the general criteria to establish claims for an increased rating. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.          See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial VCAA notice letters comported with the timing of notice requirement by having preceded issuance of the April 2005 rating decision on appeal. The April 2008 correspondence meanwhile did not meet the standard for timely notice. However, the Veteran has had an opportunity to respond to the relevant VCAA notice in advance of the most recent March 2011 Supplemental Statement of the Case (SSOC) readjudicating the claim. There is no indication of any further available evidence or information to be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty to assist              the Veteran through obtaining extensive VA outpatient treatment records.            The Veteran has undergone several VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claim,              the Veteran has provided several personal statements, and has testified during an August 2009 Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service Connection for Dental Disability

Applicable law and regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381.             The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. 

Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161. Based on class II(a)       of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 38 C.F.R.                § 17.161(c).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

The basis for the present claim is the removal of two abscessed teeth during               the Veteran's military service. This does not qualify as a disability for which VA compensation benefits may be awarded. Generally, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

However, that does not end the Board's inquiry, as the Veteran's claim for service connection must also be considered a claim for VA outpatient dental treatment.   See Mays v. Brown, 5 Vet. App. 302, 305 (1993).             

In furtherance of his claim, the Veteran alleges that he sustained a dental injury during a parachute jump in July or August 1963 when the "D ring" that held the parachute lines together upon opening of the chute smashed into his lower teeth, causing an abscess to develop in two of the teeth. 

Service dental records show that the Veteran had three separate "emergency examinations" in August 1963. At that time he underwent extraction of tooth no. 25 due to an abscess, and extraction of tooth no. 24 due to pulpitis. These teeth had been in normal condition on service entrance. 

The incident of extraction of teeth nos. 24 and 25 would warrant service connection under 38 C.F.R. § 3.381 based upon presumptive service connection. See 38 C.F.R.                § 3.381(d)(1) (teeth noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active service). Still, this      would not qualify the Veteran for outpatient treatment as he would not fall under any of the patient categorizations set forth under 38 C.F.R. § 17.161. So the question of whether he has Class II(a) eligibility based on dental trauma remains dispositive. See 38 C.F.R. § 17.161(c). 

In light of the circumstances of this case, the Board's prior December 2009 Remand directed that the Veteran undergo a VA medical examination to determine whether the extraction of teeth nos. 24 and 25 was attributable to dental trauma during service.

The requested VA examination was completed April 2010. The VA examiner initially indicated his review of the claims file, as well as the Veteran's assertions regarding in-service dental injury. The examiner further extrapolated from review of service treatment records (STRs) under the dental category, that there were no radiographs (x-rays) ever taken at the time of the emergency exam in 1963. Also noted, however, was that there was no evidence of generalized periodontal disease of the remaining teeth surround the extraction site of nos. 24 and 25. According to the VA examiner, this would indicate that the periodontal issues and abscess at nos. 24 and 25 was localized. Otherwise, records did indicate a high caries rate, with ten teeth filled between August and December 1963. 

The diagnosis given was of teeth nos. 24 and 25 lost due to abscess and periodontitis. The VA examiner further commented that based on the records it was impossible to determine if nos. 24 and 25 were lost due to trauma. It would be pure speculation. The examiner further indicated though, that "the Veteran's story is plausible as he was seen for an emergency exam which resulted in the loss of these teeth." It was emphasized that the account given by the Veteran could have been a plausible reason for the loss of his teeth. However, there was no indication of trauma in the records, and unfortunately no x-rays to support or refute the Veteran's claim.

Giving full consideration to the above, and particularly in light of the Veteran's repeated competent and credible assertions of in-service dental trauma in the capacity with an infantry unit while completing a parachute jump, the Board sees fit to grant service connection for removal of two teeth, for VA outpatient treatment purposes. In so finding, the Board notes the Veteran's ongoing assertions regarding this same injury, which on documentary review of the claims file date back even to his initial filings with VA in the 1960s (though a claim for service connection was never formally adjudicated at that time). Whereas the actual dental STRs show an emergency exam and extraction of teeth nos 24 and 25 for dental abscess, but never really confirm precipitating trauma, the Board nonetheless assigns probative weight to the Veteran's own assertions of in-service injury. See Buchanan v. Nicholson,               451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). Not without importance also is that the April 2010 VA examiner seemed to find plausible             the Veteran's description of in-service injury. The VA examiner then indicated that he could not definitively causally relate the Veteran's current dental condition to an incident of trauma without more compelling documentation. That notwithstanding, the Board believes that given the Veteran's description of the injury, the fact that it closely correlates with what the service medical records reflect, and the VA examiner's willingness to accept the likelihood that the described injury could have caused tooth removal due to abscess, there is sufficient basis to support a grant of benefits in this case. At the very least, resolving all reasonable doubt in                      the Veteran's favor, as VA is required to do under pertinent applicable law,               the Board finds it as least as likely as not that the Veteran's tooth removal was precipitated by trauma. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      

Consequently, service connection for removal of teeth nos. 24 and 25 for VA outpatient treatment purposes is deemed warranted. 

Increased Rating for Hemorrhoids

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids, whether external or internal, which are mild to moderate in severity are evaluated as noncompensable. When large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, a 10 percent rating is assigned. A 20 percent rating requires persistent bleeding with secondary anemia or fissures.

The Veteran underwent VA Compensation and Pension examination in January 2005 in connection with his increased rating claim. He indicated that over the years, he had experienced intermittent flare-ups of hemorrhoids with associated rectal bleeding, and had undergone multiple banding procedures. He reported that at the time of the exam, there was chronic rectal bleeding associated with external hemorrhoids, which according to him was a condition that would never go away. Inflammation of the hemorrhoids would vary in degree. He did not use medication to treat hemorrhoids, but took stool softeners to minimize inflammation and rectal bleeding. He had never had surgical removal of hemorrhoids. Objective examination revealed diffuse external hemorrhoids from 12 o'clock to 9 o'clock with mild friability and bleeding at 2 o' clock. Internal hemorrhoids were also evidence. The diagnosis given was chronic internal and external hemorrhoids with associated rectal bleeding, status post multiple banding procedures. According to the examiner, this condition was chronic, although the Veteran did not use medications regularly to treat a hemorrhoid condition. 

Upon VA re-examination in April 2008, the Veteran's symptoms were reported as occasional rectal bleeding with bowel movement. No fecal incontinence was reported. He did not wear a protective garment. He used over-the-counter hemorrhoid preparation as needed with an improvement in symptoms. There     was no effect on occupation or daily activities. The diagnosis was of hemorrhoids, According to the VA examiner, this condition would not prevent any type of employment. There was no report of any fecal leakage, incontinence or use of protective undergarment. There was no evidence for laxity of the anal sphincter. 

A more recent VA exam was completed April 2010. The Veteran reported past symptoms of bleeding from the right side of the rectum with bowel movements, three to four times per month, and also having perianal pruritis. Reported current symptoms included bleeding from the right side of the rectum once per month, with existing treatment using stool softeners on a regular basis. On objective exam, there was a perianal external hemorrhoid at 9 o'clock. There were internal hemorrhoids. There was no evidence of bleeding. The diagnosis was external and internal hemorrhoids. 

The Board finds, having considered the foregoing, that no higher rating is assignable for service-connected hemorrhoids than a 10 percent evaluation.     Under provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, the next higher evaluation of 20 percent will be assigned for the presence of hemorrhoids with persistent bleeding, along with secondary anemia or fissures. Thus far, the Veteran is not shown to have had any requisite component of the rating criteria for a              20 percent evaluation. On this subject, there is no indication of persistent bleeding. The updated April 2010 VA examination did not detect any objective evidence of bleeding hemorrhoids, and indeed by the Veteran's own report bleeding transpired on average once per month. This simply does not rise to the level of persistent manifestation of symptomatology. This having been mentioned, the Veteran also does not demonstrate secondary anemia or fissures. Neither condition has been detected on several VA Compensation and Pension examinations, and the Veteran has not brought either such condition to the attention of the VA examiners, or otherwise claimed to have experienced such conditions. Based on the record as it stands, there is no competent and probative foundation to support a higher disability rating, as the service-connected disability in question appears to be of lesser severity than would correspond to a 20 percent rating under the VA rating schedule.  

Moreover, there is no basis for an award of compensation for any other ratable symptomatology associated with a hemorrhoid condition. To this effect,            the Veteran already is service-connected for the condition of laxity of the anal sphincter, for which he receives a 10 percent evaluation. There is no indication however at this time that this secondary disability has worsened to any degree, or for that matter continues to manifest with any level of frequency.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. He retired several years ago, but due to other medical concerns. The Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for increased rating for hemorrhoids is being denied.          In reaching this determination on the increased rating claim, the Board also notes the absence of heightened symptomatology for this disorder since the Veteran filed his claim for increase, as the basis to award a "staged rating." The preponderance of the evidence is unfavorable on this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R.               § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for removal of abscessed teeth, for purposes of VA outpatient treatment, is granted.

A higher rating than 10 percent for hemorrhoids is denied.


REMAND

The Board has determined that still further development of the claim for an increased rating for a right thumb disorder is essential before the claim may be fairly decided. 

As it stands, presently, that condition is rated as severe flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5224, for unfavorable ankylosis of the thumb joint. This disability directly contemplates service-connected injury to the right thumb, and right thumb alone. Indeed, moreover, the assigned 20 percent rating represents the highest assignable evaluation warranted for disability of the right thumb by itself. This is apart from any competent indication of disability of or functionally comparable to an amputation of any portion of the affected area, per the VA rating schedule.             See again, Diagnostic Code 5224. 

In the most recent VA Compensation and Pension examination of April 2010, however, there were signs of more generalized disability affecting the entire right hand -- including range of motion studies showing pronounced loss of range of motion throughout all five digits, a finding of moderately severe weakness in the four digits opposing the right thumb, and observation of possible right wrist pathology. What the Board needs to know in more certain terms, is to what, if any extent, the more generalized manifestations of the right hand have any connection to the underlying service-connected right thumb disorder, including following more recent surgeries performed upon the right thumb region. Indeed, the VA rating schedule provides for widely varying levels of disability ratings based upon whether one or more digits of the hand are affected by service-connected disability, and to what degree. Therefore, to obtain a more detailed and conclusive understanding of the full disability picture, the Board is remanding this increased rating claim for a new VA medical examination. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the severe flexor tendon injury, metacarpophalangeal joint fusion, preferably with the same physician who completed the April 2010 exam. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected severe flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction. 

In examining the Veteran, the examiner should report complete range of motion findings for the right hand thumb, individual digits and wrist joint. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.                  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. If there is joint ankylosis in the right thumb, the examiner should so indicate, and clarify whether it is favorable or unfavorable ankylosis.

Next, it is imperative that the VA examiner elaborate as to whether there is further diagnosable impairment of the remaining four digits of the right hand and/or the right wrist. Pertinent range of motion studies should be performed for all of the fingers of the right hand, as well as the right wrist. If there is joint ankylosis in any digit of the right hand, the examiner should so indicate, and clarify whether it is favorable or unfavorable ankylosis. Most significantly, the VA examiner should directly indicate whether each distinctly diagnosable condition of the right hand and/or wrist originated as the result of        the Veteran's already service-connected right thumb disorder, or if instead, the service-connected disability is limited to the area of the right thumb. 

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim of entitlement to an increased rating for severe flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


